Exhibit 10.1

                         , 2017

PERSONAL AND CONFIDENTIAL

[Name]

[Address]

Dear [Name]:

Reynolds American Inc. (“RAI”) is pleased to offer you this “Retention Bonus
Agreement” in connection with the completion of the transactions described in
that certain Agreement and Plan of Merger, dated as of January 16, 2017, among
British American Tobacco p.l.c., BATUS Holdings Inc., Flight Acquisition
Corporation and RAI (the “Merger Agreement”). This Retention Bonus Agreement
will be binding immediately upon its execution, but, notwithstanding any
provision of this Retention Bonus Agreement to the contrary, this Retention
Bonus Agreement will not become effective or operative (and neither party will
have any obligation hereunder) until the occurrence of the “Closing” (as defined
in the Merger Agreement). Notwithstanding any provision in this Retention Bonus
Agreement to the contrary, if the Merger Agreement is terminated (with the
effect that the Closing will not occur), this Retention Bonus Agreement will
immediately terminate and you will not be entitled to any payments or benefits
hereunder.

1. Retention Bonus.

 

  (a) Amount and Eligibility. If you remain an employee of RAI or any affiliate
of or successor to RAI (collectively, the “Company”) until December 31,
20         (the “Retention Date”), the Company will pay you a retention bonus in
an amount equal to $             (the “Retention Bonus”). If your employment
with the Company terminates for any reason prior to the Retention Date, no
Retention Bonus will be payable under this Retention Bonus Agreement.

 

  (b) Time of Payment. Your Retention Bonus, if earned, will be paid in a lump
sum in cash as soon as practicable (but in no event later than thirty (30) days)
following the Retention Date.

2. Tax Withholding. The Company shall withhold from your Retention Bonus all
federal, state, city or other taxes as may be required to be withheld pursuant
to any law or governmental regulation or ruling.

3. Complete Agreement. This Retention Bonus Agreement embodies the complete
agreement and understanding between the parties with respect to the subject
matter hereof and effective as of its date supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter hereof in any way.



--------------------------------------------------------------------------------

4. Counterparts. This Retention Bonus Agreement may be executed in two or more
counterparts (including by facsimile or PDF), each of which will be deemed an
original but all of which together will constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

Please be aware that this Retention Bonus Agreement does not constitute an offer
or guarantee of employment with the Company. Please indicate your agreement to
the terms set forth herein by executing this Retention Bonus Agreement in the
space provided below.

 

Very truly yours, REYNOLDS AMERICAN INC. By:  

 

 

Name:

Title:

I hereby agree to the terms of this Retention Bonus Agreement.

 

By:  

 

 

[Name]

Date:  

             

 

3